Citation Nr: 0637906	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-38 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
education benefits under Chapter 35, Title 38, of the United 
States Code (U.S.C.).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
December 1969 to December 1973.  The appellant is his son, 
who is also a veteran and served on active duty in the 
military from November 1997 to September 2001.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2003 decision of the Committee on Waivers 
and Compromises (Committee) at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

Per the veteran's request, a hearing at the RO was scheduled 
for January 2006, but he failed to appear for it.  He has not 
explained his absence or requested to reschedule the hearing.  
Thus, his appeal will be processed as if he withdrew the 
hearing request.  Cf. 38 C.F.R. § 20.704(d) (2006).


FINDINGS OF FACT

1.  In 1997, the appellant applied for and received 
educational assistance under Chapter 35, Title 38 U.S.C.; 
payments under this benefit program ended in May 1997.

2.  The appellant served on active duty in the military from 
November 1997 to September 2001; in April 2002, he applied 
for educational assistance under Chapter 30, Title 38 U.S.C.

3.  From September 2002 through May 2003, VA mistakenly paid 
the appellant educational assistance under both Chapter 30 
and Chapter 35 benefit programs, which created an overpayment 
in the principal amount of $6,065.33.

4.  The appellant had full knowledge that he was not entitled 
to receive both Chapter 30 and Chapter 35 benefits during 
this time period, but did not notify VA of this error.

5.  With consideration of the costs of life's basic 
necessities, the appellant's current and future income will 
be sufficient to permit the repayment of the debt resulting 
from this overpayment without resulting in any undue 
financial hardship; the repayment of this debt to VA would 
not be against equity and good conscience.

6.  Any waiver of the veteran's debt would amount to unjust 
enrichment, given his admitted knowledge that he was not 
entitled to receive these benefits and his failure to 
mitigate the debt.  


CONCLUSION OF LAW

Recovery of an overpayment of education benefits under 
Chapter 35, Title 38 U.S.C., would not violate the principles 
of equity and good conscience; therefore, the recovery is not 
waived.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

As an initial matter, the Board points out this case involves 
Chapter 53 of Title 38 of the U.S.C., and therefore the duty 
to notify and assist provisions of the VCAA do not apply.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also 
38 U.S.C.A. §§ 5103, 5103A.  

Even though the VCAA does not apply, the RO nonetheless 
informed the appellant of his right to appeal in a September 
2003 letter.  And in its September 2003 decision, the 
Committee cited the relevant statutes and regulations and 
discussed the reasons and bases for its decision.  The RO 
further notified the appellant of the relevant statutes and 
regulations in its September 2004 statement of the case 
(SOC).  So he has been adequately notified of the relevant 
statutes and regulations and has been given the opportunity 
to submit any additional evidence he might have to support 
his request for a waiver, including a current copy of a 
Financial Status Report (FSR).  Accordingly, the Board will 
now address the merits of his request.


Governing Statutes and Regulations

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5301(a); 38 C.F.R. § 1.963.  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side, 
which means arriving at an outcome that is fair to both the 
obligor (appellant) and the Federal Government (VA).

In making this determination, consideration will be given to 
the following factors, which are not intended to be all-
inclusive:  (1) the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the veteran; (5) the unjust enrichment of 
the veteran; and (6) whether the veteran changed positions to 
his/her detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  Jordan 
v. Brown, 10 Vet. App. 171 (1997).  

When, in fully weighing and balancing each equitable factor, 
there is an approximate balance of positive and negative 
evidence as to any material issue, VA shall give the claimant 
the benefit of the doubt.  38 U.S.C.A. § 5107(b).  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).  


Legal Analysis

In 1997, the appellant applied for and received Chapter 35 
education benefits, otherwise known as Dependents' Education 
Assistance (DEA).  He received these benefits through May 
1997.  Apparently, after graduating high school, he enlisted 
in the military and served on active duty from November 1997 
to September 2001.  

In April 2002, the appellant applied for education benefits 
under the G.I Montgomery Bill under Chapter 30, Title 38 
U.S.C.  In September 2002, VA received an enrollment 
certificate (VA Form 22-1999) for the period September to 
December 2002.  In November 2002, another enrollment 
certificate was received for the period January to August 
2003.  Copies of these enrollment certificates were placed in 
both the appellant's Chapter 35 and Chapter 30 folders, and 
he mistakenly was paid both Chapter 35 and Chapter 30 
benefits from September 2002 through May 2003.  It is unclear 
why he was paid both Chapter 35 and Chapter 30 benefits, but 
it appears to be a result of an administrative error.  
According to his April 2002 application, the veteran only 
intended to apply for Chapter 30 benefits.  

In June 2003, VA realized its error and stopped paying the 
appellant Chapter 35 benefits effective September 2002 (see 
the June 2003 letter to the appellant).  As a result, an 
overpayment was made in the principal amount of $6,065.33.  
Notice of this overpayment was sent to him in June 2003.  He 
has not disputed the amount of the debt created by this 
overpayment, but has requested waiver of the debt.  
He contends a waiver is appropriate because he never applied 
for the Chapter 35 benefits he mistakenly received, and the 
recovery of the debt would result in undue hardship (see his 
August 2003 letter).

The history of this case does not indicate fraud, 
misrepresentation of a material fact, or bad faith on the 
appellant's part.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(b).  It appears the overpayment was caused by an 
administrative error and not intended by him.  So the Board 
must determine whether recovery of the debt would be against 
equity and good conscience.  For the reasons discussed below, 
the Board finds that it would not be, so his waiver claim 
must be denied.

In considering the fault of the appellant (debtor), he 
admittedly knew he could not receive both Chapter 30 and 35 
benefits when he initially applied for Chapter 30 benefits in 
April 2002 (see his May 2004 notice of disagreement (NOD)).  
Although he intended to apply only for the Chapter 30 
benefits, he did in fact receive both.  From the moment he 
accepted both benefits, knowing he was not entitled to 
receive them both, he was an active participant in the 
creation of this debt.  The fact he received checks under 
both benefit programs may not have been his fault, however, 
he cashed the checks and used the money with full knowledge 
he was not entitled to both benefits.  He did not inform VA 
that he had received both benefits or ask VA whether a 
mistake was made.  This mistake was corrected only after VA 
realized its own error - some 9 months later.  During this 
time, he continued to accept this money with full knowledge 
that he was not entitled to it.

In balancing the fault of VA and the appellant in the 
creation of this debt, as mentioned, VA was initially at 
fault in issuing payment under both benefit programs when the 
appellant had only applied for one (having earlier received 
the other).  But even so, he admittedly was fully aware he 
was not entitled to concurrently receive both benefits and 
nonetheless still accepted these additional payments.  
Indeed, he continued to accept these additional benefits for 
9 months without notifying or questioning VA as to why he was 
receiving both payments.  Perhaps he hoped VA would not 
realize its own error.  Ultimately, the debt would not have 
been created if he had notified VA when he first received 
payments under both benefit programs that a mistake had been 
made.  So he is mostly at fault for the creation of the debt 
- certainly for it progressively increasing.  

The Board must also consider whether the collection of this 
debt would create undue hardship on the appellant.  In other 
words, whether the collection of this debt would deprive him 
of basic necessities or seriously impair his ability to 
provide for his basic subsistence expenses.  In August 2003, 
he submitted a Financial Status Report (VA Form 5655).  At 
that time, his total net monthly income was $2,500.  
[Note:  He mistakenly listed the $900 he received from VA for 
Chapter 30 benefits as a deduction rather than "other 
income" under line #16.]  His total monthly expenses were 
estimated to be $2,216, which included $150 in payments to 
other creditors.  The Government is entitled to the same 
consideration as these other creditors in the repayment of a 
debt.  But even when including these payments to other 
creditors, there was still $284 per month that could have 
gone towards the debt owed to the Government.  So there is no 
evidence of undue hardship on him, especially if this debt is 
repaid in installments over a reasonable amount of time.

The recovery of this debt would not defeat the purpose for 
which the benefits were intended.  The purpose of Chapter 35 
benefits is to provide a dependent with educational 
assistance when a veteran cannot provide such assistance 
(either due to death or disability).  In this case, however, 
the appellant also received educational assistance under 
Chapter 30, Title 38 U.S.C.  The statutory scheme does not 
allow an individual to receive benefits under both programs.  
So the recovery of the Chapter 35 benefits would not defeat 
the purpose for which they were intended since he was already 
receiving other educational assistance from VA at the time.

Furthermore, the failure to make restitution would result in 
an unfair gain to the appellant.  He had full knowledge he 
was not entitled to benefits under both programs and yet he 
continued to accept the payments.  Under such circumstances, 
to allow him to retain the money would be unjust enrichment.

Finally, it does not appear the appellant changed positions 
to his detriment in reliance upon a granted VA benefit.  At 
the time he applied for Chapter 30 benefits, he was enrolled 
in school and had anticipated the receipt of that particular 
benefit.  He did not relinquish a valuable right or incur a 
legal obligation after mistakenly receiving Chapter 35 
benefits.  The record reveals no other factors that would 
make recovery of the overpayment inequitable.  

For these reasons and bases, the appellant's request for 
waiver of the recovery of this debt must be denied because 
the preponderance of the evidence is unfavorable - meaning 
there is no reasonable doubt to resolve in his favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

ORDER

The request for a waiver of recovery of an overpayment of 
educational benefits under Chapter 35, Title 38 U.S.C., is 
denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


